Atkinson, Presiding Justice.
1. “The time to be allowed counsel to prepare for trial is in the sound discretion of the trial judge; and his discretion will not be interfered with by this court, unless abused. No unusual or intricate matter of law or fact appearing, there was no abuse of discretion in overruling the motion for continuance upon the ground of want of time to prepare for trial.” Kelloy v. State, 151 Ga. 551 (107 S. E. 488); Harris v. State, 152 Ga. 193 (108 S. E. 377); Ivey v. State, 154 Ga. 63 (113 S. E. 175); Gore v. State, 155 Ga. 642 (118 S. E. 40); Waters v. State, 158 Ga. 510 (4) (123 S. E. 806); Sheppard v. State, 165 Ga. 460 (141 S. E. 196); Gower v. State, 166 Ga. 500 (143 S. E. 593); Hulsey v. State, 172 Ga. 797 (2) (159 S. E. 270). The motion for continuance was insufficient on any ground therein taken.
2. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Kelly & Hides, for plaintiff in error.
Ellis O. Arnall, attorney-general, J. Ralph Rosser, soliciior-genteral, J. Sante Crawford, E. J. Cloiuer and H. E. Smith, assistant attorneys-general, contra.